Case 19-70395   Doc 2   Filed 04/04/19 Entered 04/04/19 16:16:26   Desc Main
                           Document    Page 1 of 6
Case 19-70395   Doc 2   Filed 04/04/19 Entered 04/04/19 16:16:26   Desc Main
                           Document    Page 2 of 6
Case 19-70395   Doc 2   Filed 04/04/19 Entered 04/04/19 16:16:26   Desc Main
                           Document    Page 3 of 6
Case 19-70395   Doc 2   Filed 04/04/19 Entered 04/04/19 16:16:26   Desc Main
                           Document    Page 4 of 6
Case 19-70395   Doc 2   Filed 04/04/19 Entered 04/04/19 16:16:26   Desc Main
                           Document    Page 5 of 6
Case 19-70395   Doc 2   Filed 04/04/19 Entered 04/04/19 16:16:26   Desc Main
                           Document    Page 6 of 6
